___________

                                    No. 95-2335
                                    ___________

Arthur H. Ode,                           *
                                         *
              Appellant,                 *
                                         *
     v.                                  *
                                         *
Irvin Omtvedt; University of             *   Appeal from the United States
Nebraska, Lincoln; Charles               *   District Court for the
Wilson, M.D.; Nancy O'Brien,             *   District of Nebraska.
M.D.; Margaret Robinson; Nancy           *
Hoch; Robert Allen; John Payne;          *   [UNPUBLISHED]
Don Blank; Rosemary Skrupa,              *
as the Board of Regents of the           *
University of Nebraska,                  *
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     March 20, 1996

                           Filed:   March 28, 1996
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Arthur H. Ode, Jr., Ph.D., appeals from the district court's1 grant
of summary judgment in favor of defendants in this action arising out of
termination of his employment.       Having carefully reviewed the record and
the parties' briefs, we conclude the judgment of the district court was
correct.   Accordingly, we affirm.      See 8th Cir. R. 47B.




     1
      The Honorable Richard G. Kopf, United States District Judge
for the District of Nebraska.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-